Pannell, Judge.
Where, in a suit on a policy of insurance providing for monthly payments for disability caused by accidental means seeking a recovery for monthly payments thereunder allegedly due and owing, thé jury returns a verdict for less than the full sum sued for, and the case is affirmed on appeal in this court (Hartford Acc. &c. Co. v. Grant, 113 Ga. App. 795 (149 SE2d 712) and thereafter another suit is brought for alleged disability payments becoming due subsequently to those sued for in the first suit and becoming due subsequently to any that could have been sued for in the first suit, a plea of res judicata based upon the first suit and opposed against the second suit was properly overruled by the trial court. Missouri State Life Ins. Co. v. Pilcher, 179 Ga. 231 (1) (175 SE 586); Code § 20-1401; Missouri State Life Ins. Co. v. Lovelace, 1 Ga. App. 446 (2) (58 SE 93); Lewis v. Price, 104 Ga. App. 473 ((1) (122 SE2d 129); Jones v. Schacter, 29 Ga. App. 132 (1) (114 SE 59); South v. A. B. & C. Railroad Benefit Assn., 52 Ga. App. 372 (1) (183 SE 213).

Judgment affirmed.


Bell, P. J., and Whitman, J., concur.